      Case 3:01-cr-01062-DGC Document 602 Filed 06/12/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     WILLIAM G. VOIT
 3   Arizona State Bar No. 025808
     Email: William.Voit@usdoj.gov
 4   SHARON K. SEXTON
     Arizona State Bar No. 012359
 5   Email: Sharon.Sexton@usdoj.gov
     Assistant U.S. Attorneys
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Attorneys for Plaintiff
 9                      IN THE UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF ARIZONA
11
     United States of America,
12                                                          No. CR 01-01062-DGC
                          Plaintiff,
13                                                     NOTICE OF SUBSTITUTION
              v.                                            OF COUNSEL
14
     Lezmond Charles Mitchell et al.,
15
                          Defendant.
16
17         NOTICE is hereby given, in accordance with Local Rule 83.3(a) of the Rules of
18   Practice for the U.S. District Court of Arizona that Assistant U.S. Attorney William G.
19   Voit and Sharon K. Sexton are hereby substituted as counsel for plaintiff, replacing
20   Assistant U.S. Attorney Vince Kirby.
21         RESPECTFULLY SUBMITTED this 12th day of June, 2019.
22                                           MICHAEL BAILEY
                                             United States Attorney
23                                           District of Arizona
24
25                                           /s William G. Voit
                                             WILLIAM G. VOIT
26                                           SHARON K. SEXTON
                                             Assistant U.S. Attorneys
27
28
      Case 3:01-cr-01062-DGC Document 602 Filed 06/12/19 Page 2 of 2




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on this 12th day of June, 2019, I electronically transmitted the
 3   attached document to the Clerk’s Office using the CM/ECF system for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5   Celia M. Rumann and Jonathan C. Aminoff, Attorneys for Defendant
 6
 7   /s Stephanie Ludwig
     U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
